Citation Nr: 0415883	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for status post peptic 
ulcer disease, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from September 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 1999 and April 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  The veteran testified 
before the undersigned at a hearing held in Washington, DC in 
December 2001.  This case was remanded by the Board for 
further development in July 2003. 

In statements received in July 1999, the veteran appears to 
suggest that his alcohol abuse, dental problems and post-
traumatic stress disorder (PTSD) began in service.  Those 
matters are therefore referred to the RO for appropriate 
action.  The veteran also provided a lengthy list of 
definitions for various disorders, but it is unclear whether 
he intends by that list to claim service connection for any 
of the referenced disorders.  On his VA Form 9 dated in 
September 1999 he also mentioned, without further 
explanation, pancreatic insufficiency, hypertension and 
depression.  If he wishes to claim service connection for any 
of the disorders identified in the July 1999 statements or 
the September 1999 VA Form 9, he should so notify the RO.

The veteran submitted a June 1996 correspondence to him from 
a VA medical center addressing his contentions that claimed 
skin rash, insomnia and diminished visual acuity disorders 
might be related to herbicide exposure in service.  Service 
connection for the referenced disorders having therefore been 
raised by the record, the Board will refer the issues of 
entitlement to service connection for skin rash, insomnia and 
diminished visual acuity, to include as due to exposure to 
herbicides, to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Briefly, the veteran contends that the evaluation assigned 
his service-connected gastrointestinal disability does not 
accurately reflect the severity of that disability.  He also 
contends that the disability renders him unable to obtain or 
maintain substantially gainful employment.

VA treatment records for 1996 to November 2002 document 
weight loss in the veteran, as well as the presence of 
hemoglobin levels below the identified reference range for 
normal.  The veteran's appearance was described as cachetic 
and malnourished.  Notably, however, several treatment notes 
suggest that many of the veteran's claimed gastrointestinal 
symptoms might be secondary to nonservice-connected 
disorders.  A September 1997 treatment note indicates that 
possible etiologies for the veteran's weight loss and 
reported diarrhea include a dumping syndrome related to the 
service-connected gastrointestinal disorder; alcohol abuse; 
or pancreatic insufficiency combined with an inability to 
chew food due to poor dentition.  A December 1998 note 
indicates that the veteran's pancreatic abnormalities, and 
frequency of stools, were related to alcohol abuse.  An 
October 1999 treatment note includes diagnoses of chronic 
diarrhea and weight loss most likely secondary to a 
combination of factors, including dumping syndrome with 
alcohol abuse leading to diarrhea; the treatment note also 
suggested the involvement of very poor nutritional intake 
secondary to poor dentition and alcohol abuse.  A March 2000 
treatment note suggests the veteran's weight loss is 
secondary to inadequate nutritional intake related to poor 
dentition.

The veteran was afforded a VA examination in June 1998, at 
which time the examiner diagnosed borderline anemia, which he 
concluded was suggestive of chronic alcohol abuse.  He also 
diagnosed alcoholism, noting that the alcohol abuse 
complicated the history of the veteran's gastrointestinal 
disability.

In August 2002 the Board undertook to schedule the veteran 
for a VA examination.  The Board instructed the examiner to 
review the claims file and report whether the following was 
reported or demonstrated:  nausea, vomiting, sweating, 
abdominal pain, melena, hematemesis, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms, weight loss, 
malnutrition, and impairment of health.  The examiner was 
also requested to report the frequency of any symptoms, and 
to characterized those symptoms as pronounced, severe, 
moderately severe, moderate or mild.  The examiner was lastly 
requested to distinguish, to the extent possible, those 
symptoms resulting from the veteran's service-connected 
gastrointestinal disability from those of any other 
gastrointestinal disorder present.

The veteran was afforded the requested VA examination in 
September 2002.  At that time the veteran denied any 
hematemesis or melena, but reported experiencing diarrhea and 
abdominal pain.  Physical examination disclosed that he 
weighed 106 pounds, representing a weight loss.  The examiner 
noted that the veteran appeared cachetic and exhibited mild 
epigastric tenderness.  The examiner diagnosed post-vagotomy 
syndrome manifested by dumping and diarrhea.  He also 
diagnosed pancreatic insufficiency and alcohol abuse.  
Unfortunately, the examiner did not comply fully with the 
Board's instructions to indicate whether certain symptoms 
were reported or present in the veteran.  The examiner also 
did not characterize the severity of any symptoms which were 
present, and most importantly, did not attempt to distinguish 
(or state that he could not distinguish) the symptoms 
attributable to the service-connected gastrointestinal 
disability from those of any other disorder present.
 
Under the circumstances, and particularly as many of the 
gastrointestinal symptoms and findings in the veteran are 
potentially attributable to nonservice-connected disorders, 
the Board is of the opinion that further VA examination of 
the veteran is required.

The Board also notes that the veteran, based on an 
application received in October 2000, is in receipt of 
benefits from the Social Security Administration (SSA) under 
the Supplemental Security Income program.  Records associated 
with the veteran's receipt of benefits from SSA are 
potentially relevant to the instant appeal, and should be 
obtained.

The Board additionally notes that the veteran apparently 
applied for VA vocational rehabilitation benefits in November 
1998; his VA vocational rehabilitation folder is not on file 
and should be associated with the claims file.  The Board 
also notes that on file is the August 2000 report of a 
discharge conference from the Maryland Rehabilitation Center, 
indicating that the veteran qualifies for certain vocational 
rehabilitation actions from that agency.  Records from the 
Maryland Rehabilitation Center are potentially relevant to 
the instant appeal, and should also be obtained.

The Board lastly notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112 (pertaining to the definition 
of weight loss in evaluating gastrointestinal disorders) were 
revised.  See 66 Fed. Reg. 29,486 - 29,489 (2001).  There is 
no indication that the RO has considered the veteran's claim 
under the amended 38 C.F.R. § 4.112. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the veteran's VA vocational 
rehabilitation folder should be 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

3.  The RO should also ask the 
veteran to provide a full 
educational, vocational and 
occupational history, to include 
periods of unemployment or less than 
full time employment.  Specifically, 
the RO should ask the veteran to 
provide the names, addresses, and 
approximate (beginning and ending) 
dates for his places of employment.  
The veteran should also be asked to 
provide the approximates dates of 
any time lost, sick leave used, and 
factors that may or may not have led 
to the veteran ceasing employment.  
In the event the veteran has alleged 
lost time, sick leave used, and/ or 
other factors that may or may not 
have led to his separation from a 
specific employer, the RO should 
undertake reasonable efforts to 
obtain those employment records 
identified by the veteran.

4.  With any necessary authorization 
from the veteran, the RO should 
obtain records from the Maryland 
Rehabilitation Center for the 
veteran for the period from July 
2000 to the present.

5.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran benefits, as 
well as a copy of the record upon 
which any award or denial of SSA 
benefits was based, and a copy of 
the records associated with any 
subsequent determinations by the 
SSA.

6.  The RO should then arrange for 
the veteran to undergo a VA 
gastroenterology examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's service-
connected status post peptic ulcer 
disease.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should report 
the pertinent medical complaints, 
symptoms and findings associated 
with the veteran's gastrointestinal 
disability, including any nausea, 
vomiting, sweating, abdominal pain, 
melena, hematemesis, circulatory 
disturbances after meals, diarrhea, 
hypoglycemic symptoms, weight loss, 
malnutrition, and impairment of 
health.  The examiner should report 
the frequency of the veteran's 
symptoms, and should describe any 
symptoms as pronounced, severe, 
moderately severe, moderate or mild.  
To the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected gastrointestinal 
disability from those of any other 
disorder present, including alcohol 
abuse, pancreatic insufficiency and 
poor dentition.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
gastrointestinal disability on his 
ability to work, to include whether 
it renders him unemployable.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations found at 66 Fed. Reg. 
45,620 (2001).  Then, the RO should 
re-adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amendments to 38 C.F.R. § 4.112.  See 66 Fed. Reg. 29,486 - 
29,489 (2001). 

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


